Citation Nr: 1008381	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-07 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter initially came to the Board on appeal from an 
April 2005 decision of the RO that, in pertinent part, denied 
service connection for bilateral hearing loss. Service 
connection for post-traumatic stress disorder (PTSD) was also 
denied in an October 2002 decision of the RO.  The Veteran 
perfected an appeal.

In April 2008, the Veteran testified during a hearing before 
the undersigned at the RO.  In June 2008, the Board remanded 
the matters for additional development.

In October 2009, VA's Appeals Management Center (AMC) granted 
service connection for PTSD, which is a substantial grant of 
the benefit sought.  That matter is no longer in appellate 
status.


FINDING OF FACT

A clear preponderance of the evidence reflects that the 
Veteran does not have hearing loss recognized as a disability 
for VA purposes.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in service, and a 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through May 2004 and March 2006 letters, the RO or AMC 
notified the Veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records at the time of the Veteran's 
separation examination in May 1968 show that he underwent 
audiometric testing.  Audiometric testing revealed pure tone 
thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
20
LEFT
10
10
10
-
20

A post-service report of audiometric testing in September 
2004 revealed normal hearing, bilaterally.  Speech audiometry 
revealed speech recognition ability of 96 percent in each 
ear.  Pure tone thresholds, in decibels, for each ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
25
LEFT
15
20
15
20
20

In March 2005, the Veteran reported a gradually progressive 
decrease in his hearing.  A VA audiologist noted normal to 
mild hearing loss at the low frequencies, progressing to a 
moderate hearing loss at the high frequencies.  Binaural 
hearing aids and periodic testing were recommended.  

Records show that the Veteran was fitted with hearing aids in 
April 2005.

In April 2008, the Veteran testified that, in Vietnam, his 
assignment was in artillery.  His job in the field consisted 
of rotating between nine men of getting ammo, preparing the 
ammo, putting the ammo into the artillery piece, and firing 
the artillery piece.  The Veteran testified that he noticed 
hearing problems after he came out of combat.  Following 
military service, the Veteran testified that he worked for 
the airplane industry for 42 years, and that he always wore 
ear protection.  He testified that he is now equipped with 
hearing aids in both ears.  The Veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Following the Board's June 2008 remand, the Veteran underwent 
a VA examination in September 2008.  Audiometric testing 
revealed pure tone thresholds, in decibels, for each ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
20
20
20
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

The examiner reviewed the Veteran's claims file, and noted 
that results of the Veteran's hearing test at separation were 
within normal limits; and that testing performed today were 
within normal limits.  Based on this evidence, the examiner 
opined that the Veteran's impaired hearing was not caused by 
nor a result of military service.

Notwithstanding the Veteran's testimony that he had 
significant noise exposure in service, and that he now wore a 
hearing aid in each ear, there is no competent evidence that 
establishes that he has, or ever has had, hearing loss of 
either ear recognized as a disability for VA purposes. 

All of the Veteran's in-service and post-service audiological 
evaluations that comply with VA regulations have consistently 
yielded results establishing that he does not have hearing 
loss to an extent recognized as a disability under the 
provisions of 38 C.F.R. § 3.385.   

Where, as here, the claim turns on a medical matter, the 
Veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the Veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from a 
hearing loss disability, as defined by 38 C.F.R. § 3.385.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
Veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The September 2008 opinion was based on a review of the 
record and gives a rationale for the findings made.  It 
clearly weighs against a finding that the Veteran has a 
hearing loss disability that had its onset in service, or is 
related to disease or injury in service.  There is no 
positive etiology opinion of record supporting the Veteran's 
claim or challenging the conclusions made in the September 
2008 opinion.  

As the weight of the competent evidence is against the claim 
for a grant of service connection, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


